
	

114 S1229 IS: To require the Secretary of Energy to submit a plan to implement recommendations to improve interactions between the Department of Energy and National Laboratories.
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1229
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Energy to submit a plan to implement recommendations to improve
			 interactions between the Department of Energy and National Laboratories.
	
	
		1.Plan to improve interactions between Department of Energy and National Laboratories
 Not later than 90 days after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a plan to implement recommendations made by the Commission to Review the Effectiveness of the National Energy Laboratories established under section 319 of the Energy and Water Development and Related Agencies Appropriations Act, 2014 (Public Law 113–76; 128 Stat. 178) to improve interactions between the Department of Energy and the National Laboratories of the Department.
		
